IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ADAM BRIGGS, PAULA BRIGGS, HIS                : No. 443 MAL 2018
WIFE, JOSHUA BRIGGS AND SARAH H.              :
BRIGGS,                                       :
                                              : Petition for Allowance of Appeal from
                    Respondents               : the Order of the Superior Court
                                              :
                                              :
             v.                               :
                                              :
                                              :
SOUTHWESTERN ENERGY                           :
PRODUCTION COMPANY,                           :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, as rephrased, is:


      Does the rule of capture apply to oil and gas produced from wells that were
      completed using hydraulic fracturing and preclude trespass liability for allegedly
      draining oil or gas from under nearby property, where the well is drilled solely on
      and beneath the driller’s own property and the hydraulic fracturing fluids are
      injected solely on or beneath the driller’s own property?